Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	Claims 1-30 are active in this application.                                                                                                                                                             
Information Disclosure Statement
3.	The information disclosure statement (IDS) submitted on 01/10/2022 and 05/24/2022 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


4.	Claim 1-30 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claims 1, 15 and 29-30, there is insufficient antecedent basis for the terms “their” and “whose”.  It is unclear what “their” and “whose” corresponding to.
Regarding claims 2 and 16, there is insufficient antecedent basis for the term “the structured text files”.  It is unclear whether “the structured text files” corresponding to “first structured text files” or “second structured text files”.
Regarding claims 3 and 17, there is insufficient antecedent basis for the term “its”.  It is unclear what “its” corresponding to.
Regarding claims 10 and 24, there is insufficient antecedent basis for “the tables in the given snapshot”
Dependent claims depend on rejected base claims thus rejected on the same ground.

Allowable Subject Matter
5.	Claims 1-30 would be allowable if overcome the 35 U.S.C. 112(b) rejection and without changing the scope of the claims.
Conclusion
6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MERILYN P NGUYEN whose telephone number is 571-272-4026.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alford Kindred can be reached on (571) 272-4037.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197. 

/MERILYN P NGUYEN/            Primary Examiner, Art Unit 2153